        Case 1:19-cv-01447-JLT Document 42 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                       No. 1:19-cv-1447-JLT (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                        MOTION FOR APPOINTMENT OF
13           v.                                         COUNSEL
14    GUARD H. PEREZ, et al.,                           (Doc. 31)
15                       Defendants.
16

17          Plaintiff has filed his seventh request for the appointment of counsel. The United States

18   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent

19   prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In

20   certain exceptional circumstances, the court may request the voluntary assistance of counsel

21   pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);

22   Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). In the present case, the court

23   does not find the required exceptional circumstances. Accordingly, the Court DENIES without

24   prejudice Plaintiff’s request for the appointment of counsel.

25
     IT IS SO ORDERED.
26
27      Dated:     September 7, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
     Case 1:19-cv-01447-JLT Document 42 Filed 09/08/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
